Citation Nr: 1757336	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-19 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for coronary artery disease (CAD).

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1952 to May 1954.  The Veteran also had periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) with the United States Army Reserve and with the Texas Army National Guard through 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2013, the RO denied reopening the previously denied claim of service connection for a heart disability.  In a June 2013 letter, the RO denied the claims of service connection for diabetes and hypertension.  In November 2013, the RO denied reopening the previously denied claim of service connection for a heart disability.  Regardless of any RO determinations on the applications to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Per the Veteran's request in his May 2016 VA Form 9, he was scheduled for a Board videoconference hearing in November 2017.  He did not appear for this hearing and did not provide an explanation or ask that it be rescheduled.  Therefore, his request for a Board hearing is deemed to have been withdrawn.

In July 2016, the Veteran executed a new power-of-attorney in favor of Texas Veterans Commission, which effectively revoked all prior representations.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1. An unappealed March 1991 rating decision denied the Veteran's initial claim of entitlement to service connection for PTSD.

2. A September 1994 rating decision denied the Veteran's initial claim of entitlement to service connection for a heart disability and declined to reopen the previously denied claim of entitlement to service connection for PTSD.  The Veteran appealed this decision.

3. A September 1995 rating decision denied entitlement to service connection for a heart disability and declined to reopen the previously denied claim of entitlement to service connection for PTSD.  The Veteran appealed this decision.

4. An unappealed April 2003 Board decision denied the claim of entitlement to service connection for a heart disability and reopened and denied the claim of entitlement to service connection for PTSD.  This Board decision subsumed the RO's prior rating decisions on these issues.

5. Evidence received since the April 2003 Board decision does not raise a reasonable possibility of substantiating the claim of service connection for PTSD.

6. Evidence received since the April 2003 Board decision does not raise a reasonable possibility of substantiating the claim of service connection for a heart disability, including CAD.

7. The Veteran does not have a current diagnosis of diabetes mellitus.

8. There is no probative evidence showing that the Veteran had "service in the Republic of Vietnam," was presumptively exposed to herbicides during service, or actually exposed to herbicides during service.

9. Hypertension was not shown in service, did not manifest to a compensable degree within one year of active service, and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1. The March 1991 rating decision that denied the claim for entitlement to service connection for PTSD is final.  See 38 U.S.C. § 7103, 7104 (2012); 38 C.F.R. 
§§ 3.156, 20.1100 (2017).

2. The April 2003 Board decision that denied the claim of entitlement to service connection for a heart disability and reopened and denied the claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. 
§ 20.1104 (2017).

3. Evidence received since the April 2003 Board decision is not new and material and the petition to reopen a claim for entitlement to service connection for PTSD is denied.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4. Evidence received since the April 2003 Board decision is not new and material and the petition to reopen a claim for entitlement to service connection for a heart disability, including CAD, is denied.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156(a) (2017).

5. The criteria for service connection for diabetes have not been met.  38 U.S.C. 
§§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

6. The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  

A September 1988 request to the National Personnel Records Center (NPRC) for the Veteran's service treatment records indicates that his files were not of record and may have been destroyed in the 1973 fire at the NPRC.  He was notified of this in a December 1990 letter and asked if he had any available medical evidence to submit.  VA has a heightened duty to assist the claimant in developing the claims, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In his written statements, the Veteran asserted that he has diabetes and hypertension that are related to herbicide exposure.  However, as to the Veteran's statements that he served in the Republic of Vietnam and is thus entitled to the presumption of exposure to herbicides under 38 C.F.R. § 3.307, the Board finds that the weight of the evidence supports a finding that the Veteran did not serve in the Republic of Vietnam.  The Veteran's official military personnel records conclusively establish that his last period of active service ended in 1954.  In particular, his official military personnel records indicate that during the entire period of the Vietnam War he never had more than 17 days of ACDUTRA per year and he did not serve on active duty during this period.  The Board notes that the Veteran's Report of Separation and Record of Service from the Texas Army National Guard reflects that he had one year, seven months and 13 days of prior active federal service, which is consistent with the duration of his verified active duty service that ended in 1954.  In addition, a January 2013 VA memorandum made a formal finding on a lack of information required to verify service in the Republic of Vietnam or exposure to Agent Orange during military service.  In pertinent part, the VA memorandum cited a September 2011 "PIES 034" response stating that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The Board notes that the Veteran has submitted a DD-214 in support of his statements that he served in the Republic of Vietnam.  In the April 2003 decision, the Board found that this form had obviously been altered and had no probative value.  The Board herein reaffirms this finding.  For these reasons, the Board finds that the Veteran did not serve in the Republic of Vietnam and is not entitled to the presumption of exposure to herbicides under 38 C.F.R. § 3.307.

To the extent that the Veteran asserts that he was exposed to herbicides during his confirmed service in Korea during his period of active service that ended in 1954, there is a presumption of exposure to herbicide agents (to include Agent Orange) for all veterans who served in certain locations other than Vietnam, including along the demilitarized zone (DMZ) in Korea between April 1, 1968 and August 31, 1971.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iv).  The Department of Defense has identified specific units that served along areas of the DMZ where herbicides were used from April 1968 through July 1969.  See M21-1MR, Part IV, Subpart ii, 2.C.10.o.  However, in this case, according to his service records, the Veteran's service did not include service in Korea between April 1, 1968 and August 31, 1971.  Accordingly, to the extent that the Veteran contends exposure to herbicides in Korea, the Board finds the service records more probative than his lay contentions.  He is not presumed to have been exposed to herbicide agents during his service in Korea prior to May 1954.  In addition, he has not provided sufficient details to support a finding that he was actually exposed to any herbicide agents while in Korea during his only period of active service.  See January 2013 VA memorandum.  

The Board notes further that the Veteran has not been afforded a VA examination as to whether his hypertension is related to, caused by or aggravated by service.  However, a remand for a VA examination is not warranted.  Although the record contains competent evidence of a current disability, the weight of the evidence does not demonstrate the disability may be associated with the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no evidence of an inservice injury, and the Veteran's conclusory and generalized lay statements as to the etiology of his current hypertension are insufficient to trigger the VA's duty to assist by providing the Veteran with an examination.  See 38 U.S.C. § 5103(d) (2012); McLendon, 20 Vet. App. at 83; Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement suggesting a nexus between a current disability and service does not suffice to warrant a VA examination).

In this case, the Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


New and Material Evidence Analysis

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Moreover, if the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision.  38 C.F.R. § 20.1104.  If the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100.
Here, service connection for PTSD was denied by a March 1991 rating decision. The Veteran did not appeal this decision and it became final.  

In September 1994, the RO denied the Veteran's initial claim of entitlement to service connection for a heart disability and declined to reopen the previously denied claim of entitlement to service connection for PTSD.  The Veteran appealed this decision.  In September 1995, the RO again denied entitlement to service connection for a heart disability and declined to reopen the previously denied claim of entitlement to service connection for PTSD.  

In April 2003, the Board denied the claim of entitlement to service connection for a heart disability and reopened and denied the claim of entitlement to service connection for PTSD, and subsumed the prior decisions on these issues.  This decision was not appealed and it thus became final.  See 38 C.F.R. §§ 20.1100, 20.1104.  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

I. Heart Disability

In this case, the Board's April 2003 denial of the Veteran's claim of entitlement to service connection for a heart disability was based on determinations that the Veteran did not have a current heart disability and neither a heart disability existed during service nor CAD was shown within one year of the end of active service.  The evidence before the Board included the Veteran's 1954 separation examination report, February 1991 and February 2003 VA examination reports, private treatment records, Social Security Administration (SSA) records, VA treatment records, and the Veteran's statements.

The evidence received since the April 2003 Board decision includes the Veteran's updated VA and private treatment records, service treatment records from his period of service with the Texas Army National Guard, and his lay statements.  The Veteran's updated VA treatment records reflect that he has a current diagnosis of CAD.  However, the evidence received since the April 2003 Board decision does not contain new evidence that would support a finding that the Veteran had a heart disability, or symptoms of a heart disability, during service or within one year of the end of active service.  As such, the Veteran's updated medical records and lay statements do not raise a reasonable possibility of substantiating the claim.  In making this finding, the Board further notes that there is no new objective evidence supporting the Veteran's contentions that he served in Vietnam.

The Board is sympathetic to the Veteran's claim and assertions in this matter, but the evidence of record is simply not considered material to his claim.  Although his statements and updated medical treatment records are new, they are not material in that they do not raise a reasonable possibility of substantiating the Veteran's claim for service connection.  Accordingly, the additional evidence received since April 2003 Board decision is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. PTSD

In this case, the Board's denial in April 2003 of the Veteran's claim of entitlement to service connection for PTSD was based on a determination that the Veteran did not have a diagnosis of PTSD. The evidence before the Board included the Veteran's 1954 separation examination, private treatment records, Social Security Administration (SSA) records, February 1991 and February 2003 VA examination reports, VA treatment records, and the Veteran's statements.

The evidence received since the April 2003 Board decision includes the Veteran's updated VA and private treatment records, service treatment records from his period of service with the Texas Army National Guard, and his lay statements.  These records provide information on the Veteran's current disability and note that he has been diagnosed with schizoaffective disorder and dementia, but do not contain new evidence that would support a finding that the Veteran has been diagnosed with PTSD.  The updated medical records do not raise a reasonable possibility of substantiating the claim given the absence of a diagnosis of PTSD.

The Board is sympathetic to the Veteran's claim and assertions in this matter, but the evidence of record is simply not considered material to his claim.  Although his statements and updated medical treatment records are new, they are not material in that they do not raise a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.  Accordingly, the additional evidence received since April 2003 Board decision is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection - Laws and Regulations 

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. 
§ 101(23); 38 C.F.R. § 3.6(d).

In order for service connection to be awarded based upon ACDUTRA, the Veteran must establish that he was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  See 38 U.S.C. §§ 101(2), (24), 1110; 1131; 38 C.F.R. § 3.6(c).  Service connection may also be awarded based on a period of INACDUTRA.  In order to do so, the Veteran must establish that he was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA.  See 38 U.S.C. §§ 101(2), (24); 38 C.F.R. § 3.6.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary disability, the secondary disability shall be considered a part of the original disability.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Hypertension and claimed diabetes are considered by VA to be "chronic" diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a disability noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established with certain chronic diseases, including hypertension and diabetes, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from active service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of active service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As discussed below, the Veteran's hypertension did not manifest within one year from the date of his separation from active service.  Therefore, the one-year presumption does not apply.

The law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2017).

VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) , including diabetes, shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam or have served onboard a vessel while on the inland waterways of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); see also General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical disability, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for Diabetes Mellitus - Analysis

The Veteran seeks service connection for diabetes.  He claims that he has current diabetes that is related to, or caused by, service.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have a diagnosis of diabetes.  While the record contains extensive service, the Veteran's VA and private treatment records do not reflect a current diagnosis of diabetes, or any symptoms thereof.

Insomuch as the Veteran has attempted to establish a diagnosis of diabetes through his own lay assertions, the Board finds that the Veteran is not competent to diagnose that he has a current diagnosis of diabetes due to the medical complexity of the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the disability where the disability is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran is not competent to render such a diagnosis.

Importantly, service connection may only be granted for a current disability; when a claimed disability is not shown, there may be no grant of service connection.  See 38 U.S.C. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record contains no current diagnosis of diabetes.  As the Veteran is not currently diagnosed with diabetes, his service connection claim must be denied.  As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary. Entitlement to service connection for diabetes mellitus is denied.

Service Connection for Hypertension - Analysis

The Veteran also asserts that he has hypertension that is related to or caused by service, including as secondary to diabetes.  

Hypertension, or isolated systolic hypertension, must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note (1) (2017).

As an initial matter, the Veteran is currently diagnosed with hypertension.  See VA and private treatment records.  Therefore, a current disability is demonstrated.  

As to in-service incurrence, the Veteran's service treatment records are negative for a diagnosis of or treatment for hypertension during service.  His May 1954 exit examination indicated that his blood pressure reading was 110/68, and no diagnosis of hypertension was noted.  Therefore, the May 1954 exit examination does not reflect a diagnosis of hypertension or elevated blood pressure readings for the purposes of VA compensation under 38 C.F.R. § 4.104, Diagnostic Code 7101 (defining hypertension as the diastolic blood pressure as predominantly 90 mm or greater which must be confirmed by readings taken two or more times on at least three different days).  Therefore, the weight of the evidence is against a finding that the Veteran's hypertension manifested during his period of active service.  
As the Veteran's current hypertension (cardiovascular-renal disease) is a chronic disability under 38 C.F.R. § 3.309(a), the Board considered whether chronic symptoms in service or continuity of symptomatology have been shown.  As explained above, there is no evidence in the Veteran's service treatment records of symptoms of hypertension during service.  The May 1954 separation examination was normal.  Therefore, hypertension was not noted in service, nor are there characteristics necessary to identify the disease entity at that time, since the examination at separation was normal.  In addition, there is no lay or medical evidence showing a diagnosis of hypertension within one year of the Veteran's separation from active service.  To the contrary, the Veteran's medical records reflect that he was not diagnosed with and did not show signs of hypertension for many years after separation from active service.  The Veteran stated in a December 1982 Report of Medical History that he did not have high blood pressure.  In addition, a June 1987 Report of Medical History recorded a blood pressure reading of 110/80 and no diagnosis of hypertension was noted.  A February 1991 VA examination reported a blood pressure reading of 120/84.   As such, chronic symptoms during service and continuity of symptomatology with regard to the hypertension are not shown by the most probative evidence of record.  

Moreover, the Veteran's hypertension did not manifest to a compensable degree within one year of separation from service. Thus, the criteria for presumptive service connection under 38 C.F.R. §§ 3.307, 3.309(a) are not met.

Furthermore, the evidence does not indicate, and the Veteran does not contend, that the hypertension is a disease that was incurred or aggravated in the line of duty in ACDUTRA.  Therefore, hypertension was not incurred or aggravated in the line of duty during a period of ACDUTRA.  See 38 U.S.C. §§ 101(2), (24), 1110; 38 C.F.R. § 3.6(c).

Hypertension is a complex disorder which requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology.  Therefore, the Veteran's statements cannot be accepted as competent evidence.  A diagnosis of hypertension requires blood pressure readings or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently-diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (recognizing the requirement that a veteran present medical nexus evidence relating currently-diagnosed arthritis to in-service back injury). 

As indicated, the Veteran alternatively asserts that his hypertension is secondary to diabetes mellitus.  As the Board denied entitlement to service connection for diabetes mellitus herein, entitlement to service connection for hypertension as secondary to diabetes mellitus must necessarily be denied as a matter of law.  38 C.F.R. § 3.310 (2017). 

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for hypertension under all theories advanced by the Veteran and reasonably raised by the evidence of record.   The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

ORDER

New and material evidence has not been received and the petition to reopen a claim for entitlement to service connection for PTSD is denied.

New and material evidence has not been received and the petition to reopen a claim for entitlement to service connection for a heart disability, to include CAD, is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


